Title: To George Washington from William Maxwell, 28 February 1782
From: Maxwell, William
To: Washington, George


                  
                     
                     Sir
                     Sussex County, Greenwich Township Febry 28th 1782
                  
                  After my most harty Congratulations to Your Excellency on Your last glorious Campaign; which with the others will be cause of rejoicing to America to the latest times.  I must beg leave to remind You that in the latter end of Septr 1780, while You lay with Your Army near Dobses ferry, I presented a small account of my disbursements while commanding on the Lines in the Year 1777 & 1778 which You was pleased to grant me Warrent for; but as You informed me that You could not allow any thing for depreciation (which I did not know till I had received the Warrent) and as the money then passed, it appeared to be no recompence, and my Friends including some of Your Family, thought I had better defer it to some future day, when more ample satisfaction could be made.  I therefore returned the Warrent to Colo. Tilman I think who made an entry of it.  You was too much engaged in business to be waited on or I should have done it.
                  I hope the time is now come, when full restitution can be made.  I would therefore beg You would order a few Lines to be sent me by the Barer to inform me when I shall wait on You with the account, or if it will do to authorize some other person to draw it, the latter method will sute me best, what makes me the more pressing at present (and I hope will have its proper weight with Your Excellency) is that notwithstanding I had considerable outstanding debts in the Country since before the War began I have not been able to collect a six pence of it since I retired from the Service.  I am Sir with the utmost respect Your Excellencys Most Obedient Humble Servant
                  
                     Wm Maxwell
                  
               